DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Applicant’s response of 10 November 2020 is acknowledged. Claims 10, 12, 14, 17-18, and 20 have been amended and the amendments made of record. Claims 1-9, 11, and 16 are cancelled. 
	Claims 10, 12-15, and 17-20 are pending and under consideration. 

Withdrawn Rejections
	The rejections of claims 10, 12-15, and 17-20 under 35 U.S.C. 112(b) have been addressed by the amendment of claims 10, 18, 20 to remove the word “about”. The rejections of these claims previously of record is hereby withdrawn. 
	The rejections of claims 11 and 16 previously of record have been rendered moot by the cancellation of these claims. The rejections to these claims previously of record are hereby withdrawn. 
	The rejection of claim 10 under 35 U.S.C. 102(a)(1) as being anticipated by Tamai et al in US 2015/0273017 has been overcome by the amendment of this claim to recite additional limitations not anticipated by Tamai. The rejection of claim 10 under 35 U.S.C. 102(a)(1) is hereby withdrawn. 

Maintained Rejections
	The rejections of claims 12-15 and 17 under 35 U.S.C. 103 are maintained in modified form. Modified grounds of rejection is necessitated by applicant’s amendment of claim 10, from which these rejections depend.  

	The rejections of claims 10, 14-15, and 17 under double patenting grounds are maintained in modified form. Modified grounds of rejection is necessitated by applicant’s amendment of claim 10.
	The rejections of claims 18-20 under double patenting grounds are maintained. 
New Rejections
	Claim 10 is newly rejected under 35 U.S.C. 103. The new grounds of rejection is necessitated by applicant’s amendment of claim 10 to recite additional limitations not anticipated by the reference applied in the 35 U.S.C. 102 rejection previously of record.  

Claim Interpretation
The term "preventing" as used in the claims is being read in the light of the specification as including the meanings "alleviating, delaying, and blockading" as defined on page 17, lines 11-12 of the instant specification.
The term "cardiomegaly" as used in the claims is being interpreted as referring to "enlargement of the heart", as defined in a 2015 archived Merriam Webster's dictionary reference (previously cited in action of 12 June 2020; Merriam Webster
Online, archived site accessed via Wayback Machine [online] [accessed at web.archive.org/web/20150107154504/https://www.merriam-webster.com/medical/cardiomegaly on 5/21/2020].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 10 is newly rejected and claim 17 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Tamai et al in US 2015/0273017 (cited in previous action of 12 June 2020; hereafter Tamai) in further view of Takahashi et al in Circulation, 2008 Sep 30;118(14 Suppl):S106-14 (cited in previous action of 12 June 2020; hereafter Takahashi). The new and modified grounds of rejection are necessitated by applicant’s amendment of claim 10. 
	Regarding claim 10, Tamai teaches treatment of myocardial infarction, by administration of an HMGB1 fragment peptide, consisting of residues 1-44 of HMGB1, resulting in suppression of left ventricular systolic dysfunction (paragraph 48). Paragraph 2 of Tamai discloses that myocardial infarction is a disease which results in necrosis of cardiac muscle – as it is a disease affecting cardiac muscle, it will be appreciated that it is a cardiac disease. Paragraph 10 discloses that the HMGB1 fragment peptide consisting of residues 1-44 of Tamai has the sequence of SEQ ID NO: 3 of Tamai, which on comparison is identical with SEQ ID NO: 1 of the instant claim 10. Tamai does not teach wherein the cardiac disease associated with structural abnormality and/or dysfunction of the heart is cardiomyopathy or “old myocardial infarction”, the latter being defined in the instant specification as referring to a condition in which 30 days or more have elapsed after the onset of myocardial infarction in humans, or 14 days or more after the onset of myocardial infarction in rats, and which is accompanied by a structural abnormality or functional disorder of the heart (p. 12, lines 5-8).
	Takahashi discloses administration of HMGB1 three weeks after infarction was induced by left coronary artery ligation in a rat model (p. S107; first column, section “Generation of Post-MI Chronic Heart Failure and HMGB1 Injection Into the Heart”), which according to the definition of the instant specification is an old myocardial infarction. Takahashi further discloses that this treatment resulted in functional improvement in the HMGB1-treated group while the control-treated group declined, as measured by left ventricular ejection fraction (LVEF) (p. S108, results, subsection “Functional Improvement by HMGB1 Injection”, figure 1). 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Tamai such that the cardiac disease treated is old myocardial infarction as taught by Takahashi, because Takahashi specifically teaches the utility of HMGB1 for the treatment of 
1 of the instant claims, because Tamai teaches that this shortened peptide has a reduced affinity for endotoxic lipopolysaccharides (LPS), which is expected to make it easier to prepare pharmaceuticals without LPS contamination for the shortened peptide vs. full-length HMGB1 (paragraph 51).
	Regarding claim 17, the instant specification states that old myocardial infarction model rats with LVEF decreased to 42% and the progression of cardiomegaly in the control group is sufficient for the old myocardial infarction model to also be regarded as an ischemic cardiomyopathy model. (p. 23, lines 27-30). Takahashi discloses that the control rats have LVEF decreased to 33% (p. S108, Figure lA and 1B; and also enlarged left ventricular areas (p. S108, column 1, section "Functional Improvement by HMGB1 Injection"), consistent with cardiomegaly. According to the standards set in the instant specification, the old myocardial infarction model of Takahashi is also an ischemic cardiomyopathy model, and Tamai modified by Takahashi teaches wherein the cardiac disease is ischemic cardiomyopathy.

	Claims 14-15 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Tamai and Takahashi as applied to claim 10 above and further in view of Narumi et al in Journal of Molecular and Cellular Cardiology 82 (2015) 1-12 (cited in action of 12 June 2020, hereafter Narumi). The modified grounds of rejection are necessitated by applicant’s amendment of independent claim 10, and the amendment of claim 14 to depend on claim 10 rather than claim 11. 
	Regarding claim 14, as discussed above in this section, Tamai and Takahashi teach the method of preventing and/or treating of claim 10, wherein the cardiac disease is old myocardial infarction. Tamai and Takahashi do not teach wherein the cardiac disease associated with structural abnormality and/or dysfunction of the heart is a secondary cardiomyopathy.

	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Tamai and Takahashi’s method of treating a cardiac disease using an HMGB1 fragment peptide to specifically treat secondary cardiomyopathy as taught by Narumi, because Narumi discloses the beneficial effects of HMGB1 for this condition. One of ordinary skill in the art would further have been further motivated to specifically treat using the HMGB1 fragment peptide taught by Tamai that corresponds with SEQ ID NO: 1 of the instant claims, because Tamai teaches that this shortened peptide has a reduced affinity for endotoxic lipopolysaccharides (LPS), which is expected to make it easier to prepare pharmaceuticals without LPS contamination for the shortened peptide vs. full-length HMGB1 (paragraph 51).
Regarding claim 15, Narumi further teaches that doxorubicin is a drug (p. 1, Introduction, paragraph 1), so that the doxorubicin-induced secondary cardiomyopathy of Narumi is a drug-induced secondary cardiomyopathy, meeting the limitations of claim 15.
	Claims 18-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Tamai and further in view of Takahashi. 
	Regarding claim 18, Tamai teaches treatment of a cardiac disease (myocardial infarction), by administration of an HMGB1 fragment peptide, consisting of residues 1-44 of HMGB1, resulting in 
	As discussed in the claim 10 rejection in this section, Takahashi teaches administration of HMGB1 for treatment of old myocardial infarction. Takahashi further teaches wherein this administration results in treatment of chronic heart failure (p. S113, paragraph above section "Sources of Funding"), and teaches that the chronic heart failure was caused by the old myocardial infarction (p.
S107, Methods section, subsection "Generation of Post-Ml Chronic Heart Failure and HMGB1 Injection
Into the Heart"). As discussed in the claim 17 rejection in this section, the old myocardial infarction of
Takahashi is also an ischemic cardiomyopathy according to the standards of the instant specification, so Takahashi also teaches wherein HMGB1 administration treats chronic heart failure caused by ischemic cardiomyopathy.
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Tamai such that the cardiac disease treated is chronic heart failure caused by old myocardial infarction as taught by Takahashi, because Takahashi specifically teaches the utility of HMGB1 for the treatment of chronic heart failure caused by old myocardial infarction. One of ordinary skill in the art would further have been further motivated to specifically treat using the HMGB1 fragment peptide taught by Tamai that corresponds with SEQ ID NO: 1 of the instant claims, because Tamai teaches that this shortened peptide has a reduced affinity for endotoxic lipopolysaccharides (LPS), which is expected to make it easier to prepare pharmaceuticals without LPS contamination for the shortened peptide vs. full-length HMGB1 (paragraph 51).

Regarding claim 20, Tamai teaches the HMGB1 fragment corresponding with SEQ ID NO: 1 of the instant specification (identical in sequence to SEQ ID NO: 3 of Tamai) can suppress left ventricular enlargement after myocardial infarction in model mice (Paragraph 48 teaches suppression of left ventricular enlargement in myocardial infarction by the 1-44 peptide - paragraph 10 discloses that this peptide corresponds with SEQ ID NO: 3 of Tamai, and that administration was to model mice). Because cardiomegaly is enlargement of the heart, and the left ventricle is part of the heart, this suppression of left ventricular enlargement constitutes a suppression of cardiomegaly in a patient with myocardial infarction. Note that according to the definitions of the instant application, "subjects" may include, without limitation, mammals, birds, and fish, including human and non-human animals, and that "patient" and "subject" may be used interchangeably, such that "patient" as defined in the instant application may be a mouse or a rat. However, Tamai does not teach wherein the inhibited structural abnormality is in a patient with cardiomyopathy or old myocardial infarction.
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Tamai such that the inhibited structural abnormality is in a patient with cardiomyopathy or old myocardial infarction. One of ordinary skill in the art would further have been further motivated to specifically treat using the HMGB1 fragment peptide taught by Tamai that corresponds with SEQ ID NO: 1 of the instant claims, because Tamai teaches that this shortened peptide has a reduced affinity for endotoxic lipopolysaccharides (LPS), which is expected to make it easier to prepare pharmaceuticals without LPS contamination for the shortened peptide vs. full-length HMGB1 (paragraph 51).
Claims 12 and 13 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Tamai and Takahashi as applied to claim 10, above, in further view of Narumi, in further view of Watson et al in WO 2014/191364 (cited in previous action of 12 June 2020; hereafter Watson). 
Regarding claims 12 and 13, as discussed previously, Tamai and Takahashi teach the method of claim 10 (on which claim 12 depends). Takahashi further teaches wherein HMBG1 is used to treat ischemic cardiomyopathy, as discussed previously in the claim 17 rejection in this section. Tamai and Takahashi do not teach wherein the disease treated is specifically idiopathic cardiomyopathy, or more specifically wherein the idiopathic cardiomyopathy is dilated cardiomyopathy, hypertrophic cardiomyopathy, restrictive cardiomyopathy, or arrhythmogenic right ventricular cardiomyopathy.   
Narumi teaches that mice with cardiac-specific overexpression of HMGB1 have attenuated levels of cardiac dysfunction and cardiomyocyte apoptosis when cardiomyopathy is induced by doxorubicin administration (Abstract; subsections of abstract "Methods and Results" and "Conclusions"). As described in the instant specification, secondary cardiomyopathies have a clear relationship with a cause, as contrasted with idiopathic cardiomyopathies, which have no obvious cause (p. 11, lines 7-10). In the case of Narumi, the cardiomyopathy is known to have been induced by administration of doxorubicin (p. 1, Abstract, subsection "Conclusions"), so the cardiomyopathy taught by Narumi is a secondary cardiomyopathy. 
Watson teaches a treatment for cardiomyopathy, where the treatment may be specifically for a cardiomyopathy selected from the group consisting of hypertrophic cardiomyopathy, dilated cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, and endomyocardial fibrosis (p.39, claim 4). Watson further teaches that these cardiomyopathies are non-ischemic cardiomyopathies, which frequently have intrinsic/idiopathic causes (paragraph 3). Watson further teaches that one of the above-listed cardiomyopathies, hypertrophic cardiomyopathy, can have 
It would have been obvious to one of ordinary skill in the art before the time of filing to have combined the method of Tamai and Takahashi, of treating cardiac disease that may include ischemic cardiomyopathy with an HMGB1 fragment peptide, with the method of Narumi, of treating drug-induced secondary cardiomyopathy with HMGB1, to conclude that HMGB1 and its derivatives have a reasonable expectation of success in improving cardiac conditions of multiple different causes. It would have been obvious to try using HMGB1 and its derivatives to specifically treat idiopathic cardiomyopathies (as claimed in claim 12), and more specifically the cardiomyopathies recited in claim 13, because treatment of this list of cardiomyopathies was previously taught by Watson, because Watson teaches that at least one of the conditions listed (hypertrophic cardiomyopathy) has serious effects including death, and because Watson teaches that patients with that condition may be refractory to currently available drugs, and thus in need of new treatment methods. One of ordinary skill in the art would further have been motivated to specifically treat using the HMGB1 fragment peptide taught by Tamai that corresponds with SEQ ID NO: 1 of the instant claims, because Tamai teaches that this shortened peptide has a reduced affinity for endotoxic liposaccharides (LPS), which is expected to make it easier to prepare pharmaceuticals without LPS contamination for the shortened peptide vs. full length HMGB1 (paragraph 51). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 17 remain rejected in modified form on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,623,078 (cited in action of 12 June 2020; hereafter Tamai ‘078) in view of Takahashi. The modified grounds of rejection is necessitated by applicant’s amendment of claim 10. 

	Takahashi discloses administration of HMGB1 three weeks after infarction was induced by left coronary artery ligation in a rat model (p. S107; first column, section “Generation of Post-MI Chronic Heart Failure and HMGB1 Injection Into the Heart”), which according to the definition of the instant specification is an old myocardial infarction. Takahashi further discloses that this treatment resulted in functional improvement in the HMGB1-treated group while the control-treated group declined, as measured by left ventricular ejection fraction (LVEF) (p. S108, results, subsection “Functional Improvement by HMGB1 Injection”, figure 1). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of Tamai ‘078 such that the myocardial infarction treated is old myocardial infarction as taught by Takahashi, because Takahashi specifically teaches the utility of HMGB1 for the treatment of old myocardial infarction. 
Regarding claim 17, the instant specification states that old myocardial infarction model rats with LVEF decreased to 42% and the progression of cardiomegaly in the control group is sufficient for the old myocardial infarction model to also be regarded as an ischemic cardiomyopathy model. (p. 23, lines 27-30). Takahashi discloses that the control rats have LVEF decreased to 33% (p. S108, Figure lA and 1B; and also enlarged left ventricular areas (p. S108, column 1, section "Functional Improvement by HMGB1 Injection"), consistent with cardiomegaly. According to the standards set in the instant specification, the old myocardial infarction model of Takahashi is also an ischemic cardiomyopathy model, and Tamai modified by Takahashi teaches wherein the cardiac disease is ischemic cardiomyopathy.
Claims 14-15 remain rejected in modified form on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 9,623,078 to Tamai (Tamai ‘078) and Takahashi, in further view of Narumi. The modified grounds of rejection is necessitated by applicant’s amendment of claim 10, on which claims 14 and 15 depend, and the amendment of claim 14 to depend from claim 10 rather than claim 11. 
Regarding claims 14 and 15, the claims of Tamai ‘078 and Takahashi teach the method of preventing and/or treating of claim 10 (on which claim 14 depends) wherein the cardiac disease is old myocardial infarction, as described above in this section. The claims of Tamai ‘078 and Takahashi do not teach wherein the cardiac disease associated with structural abnormality and/or dysfunction of the heart is a secondary cardiomyopathy, or more particularly a drug-induced cardiomyopathy.
Narumi teaches that mice with cardiac-specific overexpression of HMGB1 have attenuated levels of cardiac dysfunction and cardiomyocyte apoptosis when cardiomyopathy is induced by doxorubicin administration (Abstract; subsections of abstract "Methods and Results" and "Conclusions"). As described in the instant specification, secondary cardiomyopathies have a clear relationship with a cause, as contrasted with idiopathic cardiomyopathies, which have no obvious cause (p. 11, lines 7-10). In the case of Narumi, the cardiomyopathy is known to have been induced by administration of doxorubicin (p. 1, Abstract, subsection "Conclusions"), so the cardiomyopathy taught by Narumi is a secondary cardiomyopathy. 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Tamai ‘078 and Takahashi’s method of treating a cardiac disease using an HMGB1 fragment peptide to specifically treat secondary cardiomyopathy (as claimed in claim 14) or more particularly drug-induced cardiomyopathy (as claimed in claim 15) as taught by Narumi, because Narumi discloses the beneficial effects of HMGB1 for this condition.
Claims 18-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 9,623,078 to Tamai (Tamai ‘078), in further view of Takahashi.
	Regarding claims 18-19, claim 1 of Tamai '078 teaches treatment of a cardiac disease
(myocardial infarction), by administration of an HMGB2 fragment peptide, consisting of residues 1-44 of
HMGB1. Claim 1 of Tamai '078 does not teach wherein the heart disease treated is chronic heart failure caused by cardiomyopathy or old myocardial infarction, or more specifically wherein the cardiomyopathy is selected from the group consisting of dilated cardiomyopathy, ischemic cardiomyopathy, and hypertensive cardiomyopathy.
	Takahashi discloses administration of HMGB1 three weeks after infarction was induced by left coronary artery ligation in a rat model (p. S107; first column, section "Generation of Post-Ml Chronic Heart Failure and HMGB1 Injection Into the Heart"), which according to the definition of the instant specification is an old myocardial infarction. Takahashi further discloses that this treatment resulted in functional improvement in the HMGB1-treated group while the control-treated group declined, as measured by left ventricular ejection fraction (LVEF) (p. S108, Results, subsection "Functional Improvement by HMGB1 Injection", figure 1). As discussed above in the claim 17 rejection in the section "Claim Rejections - 35 USC § 103", according to the standards set in the instant specification, the old myocardial infarction model of Takahashi is also an ischemic cardiomyopathy model, and claim 1 of Tamai '078 modified by Takahashi teaches wherein the cardiac disease is ischemic cardiomyopathy.
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of claim 1 of Tamai '078 such that the cardiac disease treated is old myocardial infarction (as claimed in claim 18) or ischemic cardiomyopathy (as claimed in claim 19) as taught by Takahashi, because Takahashi specifically teaches the utility of HMGB1 for the treatment of old myocardial infarction and ischemic cardiomyopathy.

Response to Arguments
Applicant states that claims 10, 18, and 20 have been amended to remove the term “about”, rendering the rejection of claims 10-20 under 35 U.S.C. 112(b) moot.
Examiner responds that the rejection of these claims under 35 U.S.C. 112(b) have been removed as a result of this amendment.
Applicant states that claim 10 has been amended to recite that the cardiac disease associated with structural abnormality and/or dysfunction of the heart is selected from cardiomyopathy and old myocardial infarction, which are not taught by Tamai.
In response, the rejection of this claim under 35 U.S.C. 102 has been withdrawn, and newly rejected under 35 U.S.C. 103. 

Applicant's remaining arguments filed 10 November 2020 have been fully considered but they are not persuasive. 
Applicant states that Tamai et al disclose that oral and parenteral administrations of HMGB1 fragment peptide (1-44) lead to suppression of myocardial infarction. Applicant further states that Tamai et al do not teach that the cardiac disease associated with structural abnormality and/or dysfunction of the heart is cardiomyopathy. Narumi et al disclose that in vivo overexpression of cardiac-specific HMGB1-Tg protein in cardiac cells leads to the suppression of cardiomyopathy via binding of HMGB1 and HSF2 in cardiac cells, and subsequent increase of HSPB1 expression in cardiac cells. Applicant argues that one of skill in the art would recognize that the teachings of Tamai and Narumi 
Substances
Applicant argues that Tamai et al use HMGB1 (1-44), which has 44 amino acids. The HMGB1 fragment protein is structurally substantially different from full-length HMGB1, which consists of 215 amino acids. In particular, applicant argues that those skilled in the art would not have had a reasonable expectation of success in view of the fact that the HMGB1 protein would not have been expected to have the same functional properties due to the lack of at least B Box and acidic tail.
Examiner responds that a reasonable expectation of success does not require a guarantee of success (“Conclusive proof of efficacy is not required to show a reasonable expectation of success”; MPEP 2143.02(I)). In the instant case, although HMGB1 (1-44) lacks the B box and acidic tail of full-length HMGB1, there is still a reasonable expectation that the 1-44 fragment contains pro-cardiac activity relevant to cardiomyopathy, given that Tamai discloses that 1-44 can suppress left-ventricular end-systolic diameter and left-ventricular end-diastolic diameter of the treatment group vs. control (paragraph 16 and Fig. 1E), which are also benefits found for full-length HMGB1-Tg in the cardiomyopathy model of Narumi (p. 6, section 3.1). 
One would further have had a reasonable expectation of success in view of the disclosure of Yu et al in “Impact of repeated intravenous bone marrow mesenchymal stem cells infusion on myocardial collagen network remodeling in a rat model of doxorubicin-induced dilated cardiomyopathy”; Mol Cell Biochem. 2014 Feb;387(1-2):279-85 (hereafter Yu; cited on IDS of 10 February 2021). Yu discloses that bone marrow mesenchymal cell administration improved cardiac function and reduced myocardial fibrosis in both ischemic and non-ischemic cardiomyopathies (Abstract), such that the bone marrow mesenchymal stem cell recruiting treatment of Tamai (paragraph 49) would be further recognized as having a reasonable expectation of success in treating cardiomyopathy.  
Administration routes
Applicant argues that there is no reasonable expectation of success that oral and parenteral administrations of HMGB1 protein can reach an intracellular level of HMGB1 that is comparable to in vivo overexpression of HMGB1 as in Narumi. Applicant argues there is no teaching in the Tamai and Narumi references suggesting that oral and parenteral administrations of the HMGB1 fragment peptide (1-44) could lead to uptake of this peptide into cardiac cells. Applicant further argues that there is no reasonable expectation of HMGB1 fragment being able to bind HSF2 to subsequently increase HSPB1 expression in cardiac cells.
Examiner responds that although the administration methods are different in Tamai and Narumi, one of ordinary skill in the art would have recognized the administrations of Tamai were effective to lead to positive cardiac effects, and particularly effects that would have been recognized as relevant to treating cardiomyopathy, such as improvements in left-ventricular end-systolic diameter and left-ventricular end-diastolic diameter of the treatment group vs. control and recruitment of bone marrow mesenchymal cells observed by Tamai as described above.
Examiner further notes that Tamai teaches that administration of peptide may be performed by administration of cells secreting a peptide or by gene therapy encoding the peptide (paragraph 42), in which case applicant’s arguments that administrations allegedly could not reach a necessary intracellular level do not apply.
Medical indications
	Applicant argues that myocardial infarction and cardiomyopathy are different pathologies as described in the instant specification, with myocardial infarction involving rapid necrosis by ischemia and strong inflammatory reaction, and cardiomyopathy involving structural abnormalities such as cardiomegaly, cardiomyocyte hypertrophy, and myocardial fibrosis progressing slowly. Applicant 
Examiner responds that there would have been a reasonable expectation of success in treating cardiomyopathy with HMGB1 fragment (1-44) in view of the improvements in left-ventricular end-systolic diameter and left-ventricular end-diastolic diameter of the treatment group vs. control and recruitment of bone marrow mesenchymal cells observed by Tamai, which would have been recognized as relevant to treating cardiomyopathy as described above.
Regarding claims 16-17, applicant argues Tamai et al teach the use of HMGB1 fragment peptide (1-44) to suppress myocardial infarction, but not old myocardial infarction, while Takahashi teaches full-length HMGB1 protein suppresses old myocardial infarction. Applicant goes on to make specific arguments about differing substances and medical indications, which are addressed below. 
Substances
Applicant argues that the fact that full-length HMGB1 protein modulates the local inflammation in the postinfarction chronically failing myocardium does not provide any reasonable expectation of success that the HMGB1 fragment peptide (1-44) can prevent and treat old myocardial infarction, as the HMGB1 fragment peptide lacks functional fragments (B box and acidic tail) of full-length protein.
Examiner responds that there would have been a reasonable expectation of success in modulating inflammation in the chronically failing myocardium with the HMGB1 fragment (1-44), in view of Tamai’s disclosure that the fragment recruits bone marrow mesenchymal stem cells, which are known to have an inflammation-suppressing effect, to myocardial tissue, which were also found to suppress inflammatory reactions in the examples of Tamai (paragraph 49).
Medical Indications
Applicant argues myocardial infarction and old myocardial infarction are different pathologies with different features. Applicant argues that Tamai and Takahashi do not provide reasonable 
In response to applicant’s argument that myocardial infarction and old myocardial infarction are different pathologies with different features, examiner responds that they are in fact intimately related, as different stages of the same condition. One of ordinary skill in the art would have had a reasonable expectation of treating old myocardial infarction with HMGB1 fragment peptide, in view of Takahashi’s teaching that inflammation plays an important role in the progress of adverse ventricular remodeling after myocardial infarction (abstract, section “background”) in further view of Tamai’s teaching that the fragment recruits bone marrow mesenchymal stem cells, which are known to have an inflammation-suppressing effect, to myocardial tissue, which were also found to suppress inflammatory reactions in the examples of Tamai (paragraph 49). Tamai further teaches that bone marrow mesenchymal stem cells can suppress left ventricular remodeling (paragraph 3), stated by Takahashi to be an adverse process that occurs after myocardial infarction (background). Tamai further teaches that left ventricular enlargement is suppressed in the HMGB1 fragment treatment group, which is relevant to the treatment of old myocardial infarction because as acknowledged by applicant progression of cardiomegaly (which would encompass left ventricular enlargement) is characteristic of old myocardial infarction. 
In light of the above, both because of the fragment peptide’s general anti-inflammatory effects and specific in vivo effects on suppressing heart enlargement, both of which are relevant to old myocardial infarction, one of ordinary skill in the art would have had a reasonable expectation of success in treating old myocardial infarction with HMGB1. 


Regarding claims 18-20, applicant states that the Tamai and Takahashi references do not provide any reasonable expectation of success that the HMGB1 fragment peptide (1-44) can suppress old myocardial infarction, as discussed above.
Examiner responds that these arguments against a reasonable expectation of success have been addressed above.
Regarding claims 12-13, applicant argues that the Watson reference does not cure the alleged deficiencies of Tamai, Narumi, and Takahashi.
Examiner responds that the alleged deficiencies of Tamai, Narumi, and Takahashi have been addressed above, such that additional teaching is not required to cure Tamai, Narumi, and Takahashi.
Regarding the claim 10 double patenting rejection, applicant states claim 10 has been amended to recite that the cardiac disease associated with structural abnormality and/or dysfunction of the heart is selected from cardiomyopathy and old myocardial infarction, the limitations of previous claims 11 and 16, to which this rejection has not been applied.

Applicant argues that regarding the rejections of claims 11, 14, and 15 under nonstatutory double patenting, applicant cites to previous discussion of alleged deficiencies of Tamai and Narumi.
Examiner responds that the alleged deficiencies of Tamai and Narumi have been addressed and responded to above. 
Regarding claims 16-20, applicant cites to previous discussion of the alleged deficiencies of Tamai and Takahashi.
Examiner responds that the alleged deficiencies of Tamai and Takahashi have been addressed above. 
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.H./               Examiner, Art Unit 1647        
       
/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647